Carley, Judge,
concurring specially.
I am constrained to concur with the judgment reversing the trial court’s denial of appellant’s motions for directed verdict and for judgment notwithstanding the verdict. However, I cannot agree with all that is said in the majority opinion. In my view, the critical evidentiary deficiency in this case is the absence of any evidence as to the immediate cause of death of appellee’s wife. In other words, there was no evidence as to whether the immediate cause of death was a heart attack, stroke or other cause. If there had been any evidence as to the immediate cause of death, I believe we would be faced with a different situation. See Usry v. Small, 103 Ga. App. 144 (118 SE2d 719) (1961).